



EXHIBIT 10.1


FIRST AMENDMENT
ZIONS BANCORPORATION PENSION PLAN
(As Restated Effective January 1, 2002)




This First Amendment to the Zions Bancorporation Pension Plan as restated
effective January 1, 2002 (the "Plan") is made and entered into this 28th day of
June 2013, by Zions Bancorporation, hereinafter referred to as the "Employer."


W I T N E S S E T H:


WHEREAS the Employer has previously entered into the Plan, which Plan has been
restated and amended in its entirety effective January 1, 2002 to incorporate
all amendments adopted through December 31, 2010; and


WHEREAS the Employer has previously amended the Plan effective for plan years
commencing after December 31, 2002 to cease all future earnings credits to the
Cash Balance Accounts of all participants other than Grandfather and
Great-Grandfather Participants; and


WHEREAS the Employer has determined that the number of Grandfather and
Great-Grandfather participants who currently continue to accrue benefits under
the Plan is small enough that the Plan may soon fail to satisfy the requirements
of IRC §401(a)(26); and


WHEREAS the Employer has further determined that unless the Plan is amended
immediately to cease providing earnings credits to the Cash Balance Accounts of
the Grandfather and Great-Grandfather Participants in the Plan, the failure of
the Plan to satisfy the requirements of IRC §401(a)(26) will cause the Plan to
lose its qualified status under the Internal Revenue Code ; and


WHEREAS the Employer has reserved the right to amend the Plan in whole or in
part, and


WHEREAS the Employer has determined that it is now in the best interests of the
Plan and all participants to amend the Plan for the purpose of freezing all
future earnings credits to the Cash Balance Accounts of Grandfather and
Great-Grandfather participants, effective July 1, 2013; and


WHEREAS the Employer has timely provided all required notices to affected
Grandfather and Great-Grandfather participants that effective July 1, 2013, all
future earnings credits to their Cash Balance Accounts under the Plan will be
frozen;


NOW THEREFORE, in consideration of the foregoing premises, the Employer adopts
the following amendments to the Plan (amended language is marked in bold
italics):


1.
Section 3.2 is amended to add the following new subsection (h) at the end
thereof:








2117047v1

--------------------------------------------------------------------------------



h)
From and after June 30, 2013, no Cash Balance Account of any Grandfather or
Great-Grandfather Participant shall accrue any further contribution or Earnings
Credit under this Section 3.2. This subsection shall superede any provision of
Article IV that might otherwise be deemed to provide continuing accrual of
benefits to any Grandfather or Great-Grandfather Participant under Section 3.2.



1.
Section 2.1 of Appendix III is amended to add the following at the end thereof:



As of June 30, 2013, no Participant shall earn any further credited service for
purposes of benefit accrual under the Minimum Accrued Benefit as otherwise
defined in this Appendix III.


2.
This First Amendment to the Plan shall be effective as June 30, 2013, and for
Plan Years commencing after that date, unless another effective date is
specified therein.



3.
In all other respects the Plan is ratified and approved.



IN WITNESS WHEREOF, the Employer has caused this First Amendment to the Plan to
be duly executed as of the date and year first above written.


"EMPLOYER"


ZIONS BANCORPORATION






By: /s/ Diana M. Andersen
Name: Diana M. Andersen
Title: SVP & Director of Corp Benefits







2117047v1